DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brian P. Sullivan on  January 20, 22.
The application has been amended as follows: 
Claim 4:
The method of claim 1 further comprising: wirelessly transmitting a record to a remote device of a user located proximate to the intended destination, the record containing the identifier and at least one detail characterizing the payload.

Claim 16:
The method of claim 1, wherein monitoring for the presence of a wireless signal in short range comprises monitoring passively without transmitting a signal.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art either alone or in combination fails to teach the features of detecting that the tracking device has stopped moving after verifying that the tracking device is in motion traveling towards the intended destination; reading a position of the tracking device after detecting that the tracking device has stopped moving; transmitting the position of the tracking device using a wireless transceiver; waiting a predetermined time after transmitting the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641